390 U.S. 201 (1968)
COSTELLO
v.
UNITED STATES.
No. 3.
Supreme Court of United States.
Decided March 4, 1968.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Ira B. Grudberg and Jacob D. Zeldes for petitioner.
Solicitor General Marshall, Assistant Attorney General Vinson, Francis X. Beytagh, Jr., Beatrice Rosenberg and Theodore George Gilinsky for the United States.
PER CURIAM.
Upon the suggestion of mootness by reason of the death of the petitioner, the judgment of the United States Court of Appeals for the Second Circuit is vacated and the case is remanded to the United States District Court for the District of Connecticut for such disposition as law and justice require.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.